Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-7 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 8 and 11-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sasaki (JP2004-50164A).
Sasaki discloses in Figs. 1-11, a cutting blade assembly (13, 33, 34) having a shredder blade shaft; a motor (19) having a rotor coupled to the cutting blade assembly; an enclosure (5) enclosing the motor, the enclosure (5) having first selected vent hole defining an input air path on one end and second selected vent hole defining an output air path on the other end; and a fan assembly (F) coupled to the rotor, disposed at an end of the enclosure, and in confined communication with the vent holes, wherein, when the motor (19) is operating, the cutting blade assembly (13, 33, 34) is urged to comminute shreddant and the fan assembly creates a pressure differential between the input air path and the output air path, and wherein the pressure differential (H1) causes air to be forced across the motor such that the motor is cooled. (Sasaki, Paragraph 16) wherein the enclosure end having vent hole (32) defining an input air path is coupled to the fan assembly (F), wherein the enclosure (5) end having vent holes defining an output air path is coupled to the fan assembly (9), the first enclosure end having selected input vent hole (32) insufflating the motor through an input air path having an input fan (F), wherein the second enclosure end has selected output vent hole exhausting the motor (19) through an output air path having an output fan (9); the second enclosure end having selected vent hole defining an output air path is coupled to a second fan assembly (9) and a shredder blade shaft coupled to the reduction gearing (25, 26) (Sasaki, Figure 9, Abstract, Paragraphs 4, 7-8, and 15-16).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki as applied to claims 8 and 11-15 above in view of Blythe (3,614,000).
Sasaki discloses an air inlet coupled to the fan assembly wherein the enclosure (5) is coupled to one of the input air paths or the output air path, wherein the air inlet opening (32) is in communication with the exterior of a paper shredder. (Sasaki, Figure 9, Abstract, Paragraphs 4, 7-8, and 15-16), an air intake path opening coupled to the input air path and an output air opening (31) coupled to the output air path, wherein the air openings are in communication with the exterior of a paper shredder. (Sasaki, Figure 9, Abstract, Paragraphs 4, 7-8, and 15-16).
Sasaki fails to teach an air manifold.
Blythe teaches the concept of an air manifold (37). (Blythe, Column 8, lines 20-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have air manifold in the device of Sasaki as taught by Blythe for the purpose of delivering compressed air in and out of the shredder. (Blythe, Column 8, Lines 20-29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a paper shredder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725